Citation Nr: 0028261	
Decision Date: 10/26/00    Archive Date: 11/01/00	

DOCKET NO.  99-11 899	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Waiver of recovery of an overpayment of pension benefits in 
the amount of $2,405.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 determination of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO) 
which denied waiver of all or any part of the debt at issue 
in this case.

The evidence on file appears to indicate that the veteran has 
also incurred a separate overpayment of VA vocational 
rehabilitation benefits of under $300.  While the veteran 
wrote in September 1998 that he wished to request waiver of 
"all overpayments I currently have," the appeal presently 
perfected and developed for appellate review only includes 
consideration of the overpayment of pension benefits of 
$2,405.  An outstanding request for waiver of a separately 
created debt originating from the veteran's receipt of VA 
vocational rehabilitation benefits is referred back to the RO 
for any appropriate action.  That debt is entirely separate 
and apart from the issue perfected for appeal and considered 
below and that request for waiver of a separate debt has not 
been initially reviewed by the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran had been in receipt of nonservice-connected 
pension benefits since April 1993 and had been informed that 
it was necessary that he report receipt of all income from 
every source since basic entitlement as well as any amount 
actually payable was based upon consideration of countable 
income.  

3.  In October 1996, based upon information previously 
provided by the veteran to the Anchorage RO showing that he 
had earned income of $8,000 in 1995, the Salt Lake City RO 
proposed to terminate pension because this additional income 
resulted in the veteran's receiving total income in excess of 
that allowed for continued receipt of pension.

4.  In two separate statements in November 1996, the veteran 
wrote that he was only currently in receipt of Social 
Security and VA benefits (a VA Form 21-527 listed private 
employment from April to September 1996, but listed no earned 
income) and the RO relied upon these statements to allow the 
veteran's pension benefits to continue without termination.  

5.  While the November 1996 VA Form 21-527 also noted receipt 
of $8,000 in private earned income in 1995, it did so in the 
part of the form requesting the claimant to identify the 
highest income ever received in the past, not in the part of 
the form where annual income since total disability was to be 
principally listed: and while the Salt Lake City RO failed at 
that time to take corrective action with respect to 
overpayment of pension in 1995, the overpayment for 1995 was 
already complete at that time as a result of the veteran's 
failure to timely report the income from its inception in 
1995 to the Anchorage RO.    

6.  In July 1998, based upon verification from the Internal 
Revenue Service (IRS) that the veteran had received 
significant earned income in 1995 ($9,941) and 1996 
($14,328), the RO retroactively reduced VA benefits from $150 
to $89 per month (by terminating VA pension and reinstating 
VA compensation at the 10 percent rate) effective from 
February 1995, since the greater amount of pension paid had 
been based on the veteran's reported receipt of Social 
Security and VA benefits alone; an overpayment was thus 
created of $2,405.

6.  The veteran was at fault in the creation of the 
indebtedness.

7.  VA was not at fault in the creation of the indebtedness 
(although the RO could have sooner asserted the overpayment 
for 1995).

8.  The veteran's receipt of an overpayment of pension 
benefits constituted an unjust enrichment to the extent of 
the overpayment and the veteran's income and assets are shown 
to be sufficient to permit repayment of the overpayment over 
a reasonable period of time without resulting in excessive 
financial hardship and without compromising his ability to 
provide himself with the basic necessities of life.


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $2,405 would not violate the principles of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  All of the 
facts have been properly developed and no further assistance 
is necessary to comply with the duty to assist.

Law and Regulation:  Because it has been determined by the RO 
that there was no willful intention on the part of the 
veteran to commit fraud, misrepresent a material fact, or 
exercise bad faith in the creation of the overpayment, it 
must then be determined whether the evidence establishes that 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5203; 38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1) The fault of the 
debtor, (2) balancing the fault between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) whether 
collection of the debt would defeat of the purpose of any 
existing benefit(s), (5) unjust enrichment of the debtor, and 
(6) whether the debtor changed positions to his detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5203; 
38 C.F.R. § 1.965(a).

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to 
creation of the debt constitutes fault.

Bad faith generally describes unfair or deceptive dealings by 
one who seeks to gain thereby at another's expense.  Thus, a 
debtor's conduct in connection with the debt arising from 
participation in a VA benefits service program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the Government.  38 U.S.C.A. 
§ 1.965(b)(2).

Facts:  The evidence on file reveals that the veteran was 
initially provided nonservice-connected pension in April 
1993.  At that time, documentation was provided him which 
clearly explained that it was necessary that he report all 
income from every source.  Basic entitlement to nonservice-
connected pension as well as any actual amount payable was 
based on consideration of income information provided by the 
veteran.  Thereafter, nonservice-connected pension benefits 
were paid to the veteran based upon his report of income 
received from every source.  

In October 1995, the veteran submitted an application for VA 
compensation based on claimed Agent Orange exposure and in 
this application he indicated he had earned income of $8,000 
received that year (this was not the ordinary or usual method 
for reporting earned income to an RO for computation of 
continued receipt of VA pension).  The veteran's claims 
folder was subsequently transferred from the RO in Anchorage 
to the RO in Salt Lake City.  

In October 1996, the Salt Lake City RO notified the veteran 
that they proposed to terminate the veteran's pension 
benefits effective from May 1995 based upon his October 1995 
reported receipt of $8,000 income earned over a six month 
period.  The veteran subsequently submitted a VA Form 21-527, 
Income-Net worth and Employment Statement, which did indicate 
private employment from April through September 1996 but 
which did not indicate any earnings whatsoever from this 
employment.  The only income noted on this VA Form was 
monthly receipt of Social Security benefits of $533 and 
monthly receipt of VA benefits of $154.  While this form also 
noted receipt of $8,000 in private earned income in 1995, it 
did so in the part of the form requesting the claimant to 
identify the highest income ever received in the past, not in 
the part of the form where annual income since total 
disability was to be principally listed (and in that form, 
the veteran claimed he had been totally disabled since 
January 1993).  Also in November 1996, the RO received a 
separate statement from the veteran indicating that he was 
only in receipt of Social Security and VA benefits and 
requesting that his VA pension not terminated.  Based upon 
this collective information from the veteran, the RO did not 
take action on its earlier proposed termination of pension 
and the veteran's receipt of monthly pension benefits at the 
current amount continued unabated.

In or around May 1998, the RO discovered from the Internal 
Revenue Service that the veteran did in fact have earned 
income from private employment of $9,941 in 1995, and wages 
of $12,256 and other income of $2,072 for calendar year 1996, 
and wages of $594 for calendar year 1997.  These amounts of 
income had not been previously reported by the veteran.  
Based upon this discovered income, the RO proposed to reduce 
the monthly amount of pension payable retroactively effective 
to February 1995.  The RO thereafter considered all income 
received from every source and retroactively terminated 
pension effective to February 1995 and, for the same period, 
reinstated payment of monthly benefits for service-connected 
VA compensation at the 10 percent rate (to which the veteran 
was otherwise entitled during his past receipt of pension 
benefits).  This action resulted in the creation of the 
overpayment at issue in this case of $2,405.

In June 1998, the veteran submitted a financial status report 
which indicated that he had $171 left over each month after 
payment of all outstanding expenses from net income.  
However, at the time of this statement, the veteran reported 
that he was in receipt of a monthly gross salary although he 
listed no job or employment dates or name and address of 
employer.  More recently, in connection with his request for 
waiver of overpayment, the veteran submitted another 
financial status report of September 1998 which indicated 
that he was in receipt of monthly Social Security benefits, 
monthly benefits from VA vocational rehabilitation, and other 
monthly VA benefits.  There was no employment listed.  In 
this more recent statement, the veteran nonetheless indicated 
that he had more than $400 left over each month after payment 
of all outstanding expenses.  In neither financial status 
report submitted was there listed any significant amount of 
debt nor was there any amount past due listed for any debt.  
Additionally, in June 1998, the veteran wrote that he had 
reported receipt of $8,000 wages in October 1995 and stated 
that it was not his fault that VA failed to count that income 
at the time it was reported and he argued that this oversight 
should be considered as an administrative error and not 
charged against him as a debt.

There is also evidence on file that subsequent to the 
creation of the debt at issue in this case and the initiation 
of the appeal regarding waiver thereof, the veteran sought 
and was provided a program of VA vocational rehabilitation 
which included monthly benefits of $407.  Thereafter, the RO 
notified the veteran that his receipt of Social Security and 
vocational rehabilitation benefits made his income excessive 
for pension purposes and again pension was terminated and 
payment of VA disability compensation at the 10 percent rate 
reinstituted.  The RO notified the veteran that it was aware 
that his vocational rehabilitation benefits had been 
terminated but his income remained excessive for 1999.  He 
was advised that he might reapply for pension benefits after 
December 1999 but there is no indication on file whether the 
veteran has so applied or whether such benefits have again 
become payable.

Finally, in his May 1999 substantive appeal, the veteran 
first notified the RO that in 1995 he sent a statement to the 
Alaska Regional Office informing them of his new job.  He 
argued that this statement was lost and no action was taken.

Analysis:  In this case, the veteran is clearly shown to be 
exclusively at fault in the creation of the indebtedness 
because he failed to accurately and timely report the receipt 
of all income from every source as he was clearly instructed 
by VA at the time he was initially awarded nonservice-
connected VA pension benefits.  While the veteran most 
recently in his substantive appeal reported that he actually 
sent a statement to the Anchorage RO informing them of his 
new job, no such document is contained in the claims folder.

To resolve situations such as this one, the Court of Appeals 
for Veterans Claims (Court) has defined a presumption of 
regularity to the effect that "[t]he presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1 14-15 (1926)).  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of the appellant, standing alone, is 
not sufficient to rebut the presumption of regularity in RO 
operations.

Additionally, the veteran has indicated that he did in fact 
report the receipt of earned income in 1995 and that the RO 
failed to take action on this.  While the veteran did submit 
a claim for additional VA compensation benefits in October 
1995 which did indicate that he had earned $8,000 during a 
six month period (presumable earlier) that year, this was 
certainly not the ordinary or usual method for reporting 
income for computation of VA pension (i.e., buried in a claim 
form for other VA benefits), the amount reported was 
understated (the IRS verified 1995 earnings of $9,941), and 
this report was untimely (he had already had six months of 
earned income during which time he continued to receive VA 
pension.  While there are no annual VA eligibility 
verification forms (EVRs) on file (which are the ordinary 
method for periodic checking of income for pension), it is 
unknown whether the ROs sent such forms to the veteran for 
completion.  In any event, there is no regulation which 
provides that VA's failure to periodically forward such forms 
to a pension recipient negates a recipient's duty to 
otherwise timely report all income from every source.  

However, subsequent to claims file transfer, the Salt Lake 
City RO did take action on this October 1995 information upon 
discovery when, in October 1996, it proposed to terminate 
pension benefits based upon that report of receipt of earned 
income by the veteran.  However, the following month, the 
veteran sent in a VA Form 21-526 which indicated that he had 
no private employment earnings and a statement reporting that 
his current income consisted only of $533 Social Security 
benefits and his nonservice-connected pension benefits.  He 
specifically requested reconsideration of the RO's previous 
October 1996 proposal to terminate further pension benefits.  
It was based upon these subsequent statements that the RO did 
reconsider and took no further action to terminate pension 
benefits.  While this form did note receipt of $8,000 in 
private earned income in 1995, it did so in the part of the 
form requesting the claimant to identify the highest income 
ever received in the past, not in the part of the form where 
annual income since total disability was to be principally 
listed, and total disability was claimed from January 1993.  
Again, the earnings information for 1995 was not provided in 
a forthcoming manner.  

The Salt Lake City RO could and perhaps should have taken 
action to correct pension for 1995 at that time, but this 
delay in asserting the portion of the overpayment for 1995 
did not constitute fault in the creation of that portion of 
the indebtedness.  The overpayment for 1995 was all or mostly 
all created before the veteran ever first noted 1995 income 
in October of that year.  The veteran bears fault exclusively 
in the creation of the indebtedness for his consistent 
failure to timely report all income from every source in a 
straightforward manner.  Additionally, the November 1996 VA 
Form 21-526 did not report any private earned income for 1996 
although IRS later confirmed that the veteran earned over 
$14,000 that year.  

While the veteran has argued that the RO's failure to take 
action on his original notification of receipt of income in 
1995 constitutes sole administrative error, the Board 
strongly disagrees.  The concept of administrative error is 
for application when, due to a mistake or oversight solely 
the responsibility or fault of VA, an overpayment of benefits 
may be entirely avoided by application of laws and 
regulations governing the assignment of effective dates 
(essentially by adjusting the effective date of the 
overpayment back to the date the mistake was initially made, 
the overpayment is, in essence, erased).  See 38 U.S.C.A. 
§ 5112(b); 38 C.F.R. § 3.400(k).  The overpayment at issue in 
this case certainly cannot be attributed to sole error by VA 
for the reasons just discussed.  

Moreover, even assuming arguendo that the veteran did notify 
the Anchorage RO that he had employment income or otherwise 
notified the appropriate RO of the exact amounts and times of 
that income, it is clear that the veteran's monthly VA 
pension benefits remained payable in equal amounts each and 
every month during this period.  In Jordan v. Brown, 10 Vet. 
App. 171 (1997), the Court found that even if the appellant 
had taken the affirmative action to avoid an overpayment, 
such action did not absolve the appellant from the 
responsibility of reading and understanding the regulations 
regarding her receipt of VA pension benefits, nor would it 
have validated her actions in continuing to receive and use 
the monthly VA benefit checks which continued to be provided 
her.  That is, even if the veteran in the instant case took 
appropriate action to timely notify VA of his receipt of 
income, he cannot claim that he is entirely without fault in 
the creation of a subsequent overpayment when he continued to 
accept and negotiate monthly VA pension benefits in the 
identical amount which he had received prior to such 
purported notification.  While a minor change in the amount 
of income might have little or no effect on net payable VA 
pension, a significant amount of increased earnings would 
almost certainly result in a noticeable decrease in such 
benefits (and did in fact result in the overpayment in this 
case).

To the extent that the veteran was overpaid benefits to which 
he was not entitled, waiver of all or any amount thereof 
would constitute unjust enrichment of the veteran at the 
Government's expense.  The most recent evidence on file shows 
that the veteran was not in receipt of pension benefits 
because of his receipt of VA vocational rehabilitation 
benefits.  However, pension benefits were terminated in favor 
of the veteran's entitlement to VA disability compensation at 
the 10 percent rate.  To the extent that this overpayment is 
enforced, it could certainly defeat a portion of the purpose 
of other existing benefits.  However, the amount of this 
overpayment is small enough that repayment may be 
accomplished over a period of time without significantly 
defeating the purpose of any existing benefit, whether that 
benefit be receipt of VA compensation at the 10 percent rate 
or, alternatively, receipt of nonservice-connected pension 
benefits.

Finally, the veteran has principally requested waiver of the 
overpayment on the basis that recovery of that amount will 
constitute financial hardship.  However, both financial 
status reports on file reveal that the veteran had income 
remaining after payment of all outstanding monthly 
obligations.  The most recent financial status report from 
September 1998 in fact indicated that the veteran had more 
than $400 left over each month after payment of all 
outstanding expenses.  While the veteran is certainly shown 
to have a limited income, he has also documented that he has 
minimal expenses including no outstanding obligations other 
than those necessary for rent, food, and other basic 
expenses.  The evidence shows that the veteran has sufficient 
income, albeit limited, to permit repayment of the 
indebtedness at issue in this case over a period of time 
without significantly interfering with his ability to provide 
himself with the basic necessities of life.  Moreover, 
insofar as the veteran may have successfully completed a 
course of VA vocational rehabilitation, it seems possible 
that he may be able to return to the earning of wages by 
gainful employment by the time this opinion is issued.  
However, even without such employment, the financial 
information provided would permit repayment without 
significant negative impact.


ORDER

Waiver of recovery of overpayment of VA pension benefits in 
the amount of $2,405 is denied.


		
	GARY L. GICK
	Veterans Law Judge
	Board of Veterans' Appeals


 

